
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 181
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the States should enact a temporary moratorium on
		  residential mortgage foreclosures.
	
	
		Whereas nearly 3,600,000 jobs have been lost in the United
			 States in the past 13 months;
		Whereas in January 2009 the unemployment rate jumped to
			 7.6 percent and the National Conference of State Legislatures reported that 7
			 States have already exhausted their unemployment insurance trust funds and
			 another 11 States may experience the same by the end of 2009;
		Whereas the Director of the Congressional Budget Office
			 testified as follows in a Senate hearing on January 28, 2009:
			 Challenging conditions seem likely to persist for some time in the
			 housing and mortgage markets as well. Housing sales remain weak, and
			 construction activity continues to decline. With the housing market’s large
			 glut of vacant properties, the prices of homes are likely to fall considerably
			 further, pushing the value of more borrowers’ homes below the value of their
			 outstanding mortgages. As more of those underwater borrowers
			 experience losses of income during the current recession, rates of delinquency
			 and foreclosure on residential mortgage loans are likely to rise
			 further.;
		Whereas the current economic situation began to unfold
			 some time ago and, in fact, the Federal Reserve first began to supply
			 additional liquidity to credit markets in August 2007, as pressures from losses
			 on mortgage-related assets unexpectedly began to mount;
		Whereas many economists today believe that at the crux of
			 our Nation’s financial crisis, and a key component to overcoming this crisis,
			 is the Nation’s housing markets, not ignoring the necessary changes for our
			 Nation’s financial markets;
		Whereas the intent of the Troubled Assets Relief Program
			 of the Department of the Treasury, established by the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343; 12 U.S.C. 5211 et seq.), was to,
			 in large portion, purchase troubled assets, including securitized mortgages,
			 and to enable banks and other lenders engaged in the mortgage market to engage
			 in mortgage modifications, loan workouts, and other processes designed to stem
			 off the ever-rising tide of foreclosures, and that has not happened to the
			 level necessary to stem the tide of foreclosures and it continues;
		Whereas, according to the Center for Responsible Lending,
			 there are 6,600 new foreclosures each day, which is approximately one new
			 foreclosure every 13 seconds;
		Whereas it is projected that there could be as many as
			 2,400,000 foreclosures in the United States before the end of 2009, along with
			 double-digit unemployment;
		Whereas although the United States is not experiencing a
			 depression, we are in housing situation that is similar in nature, where
			 homeowners’ mortgage balances are larger than the current value of their homes
			 and where people are losing their homes at an accelerating rate;
		Whereas during the Great Depression, the State of
			 Minnesota declared an economic emergency, and enacted a law granting relief in
			 certain cases, for inequitable foreclosure of mortgages on real estate
			 and execution sales and for postponing certain others (Chapter 339,
			 Laws of Minnesota, 1933, page 514);
		Whereas the Minnesota statute included provisions that
			 postponed foreclosure sales or extended mortgage redemption, as well as taking
			 actions relating to the jurisdiction of such activities, and the Minnesota
			 statute established a hard and fast deadline of when such relief would end,
			 making the Act temporary in nature;
		Whereas this law was challenged in the case Home Building
			 & Loan Association v. Blaisdell, which was argued before the United States
			 Supreme Court in 1933, with the Court ruling in 1934 in favor of the Minnesota
			 law;
		Whereas there are clear challenges to implementing a
			 nationwide moratorium on mortgage foreclosures, yet this case tells us that the
			 States can take action using the police power of the State; and
		Whereas in this time of emergency, with unemployment at
			 7.6 percent for January 2009, a financial system in disarray also affecting
			 world markets, a market that is not yet stabilizing, and our Nation’s citizens
			 struggling to find work and maintain housing and nutrition, it is time that the
			 Nation, through the action of the President of the United States, declare a
			 national foreclosure emergency and State by State, seek to end the foreclosure
			 crisis: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President of
			 the United States should declare a national residential mortgage foreclosure
			 emergency and, through such declaration, encourage the States, by use of their
			 police power, to enact a moratorium on residential mortgage foreclosures
			 similar to the moratorium enacted by the State of Minnesota in 1933 and upheld
			 by the Supreme Court of the United States in Home Building & Loan
			 Association v. Blaisdell (290 U.S. 398 (1934)); and
			(2)the States should exercise such power and
			 enact such a moratorium.
			
